Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 _ Page 1 of 16

 

usD`C sDN`Y
'DOCUMENT _
‘FILED
UNITED sTATEs DISTRICT coURT §;ECTRON'CALLY l
soUTHERN DISTRICT oF NEW YORK DATE FELED: §§ fig _ ` v

 

JOHN LOCKETTE
Plaintiff' 18-cV-876 (JGK)
~ against -
MEMDRANDUM OPINION
AND ORDER

 

MORGAN STANLEY, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The defendants - Morgan Stanley, Morgan Stanley Smith
Barney LLC, and Morgan Stanley & Co. LLC s have moved to compel
the plaintiff, John Lockette, to arbitrate his claims of racial
discrimination and retaliation against them. At issue is whether
the parties entered into a validly formed and enforceable
arbitration agreement. For the reasons explained below, the
defendants’ motion to compel arbitration and stay this case is
granted.

I.

The following facts are undisputed except where noted.

The plaintiff joined the defendants' Philadelphia,
Pennsylvania office in 2013 as a Regional Training Officer.
Lockette Decl. I 5; Drever Decl. L 15. Upon joining the
defendants’ firm, the plaintiff signed an offer letter, which
made no mention of an arbitration agreement, and a “Form Uq”

containing a predispute resolution clause explaining the

 

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 2 of 16

Financial Industry Regulatory Authority’s (“FINRA”) arbitration
rules. See Drever Decl. EX. l; Glink Decl. EX. K. As to
employment discrimination, the form provided:
A claim alleging employment discrimination . . . in
violation of a statute is not required to be arbitrated
under FINRA rules. Such a claim may be arbitrated at
FINRA only if the parties have agreed to arbitrate it,

either before or after the dispute arose. The rules of
other arbitration forums may be different.

Glink Decl. EX. K.

The defendants, however,r had their own internal employee
dispute resolution program entitled “CARE” (Convenient Access to
Resolutions for Employees). Krentzman Decl. I 3. The iteration
of CARE in effect when the plaintiff joined the defendants' firm
took effect in November 2009 and ran until June 2015. Id. This
version of CARE and an explanatory guidebook were posted on the
firm's intranet site. Id. The intranet site was available to all
employees and contained a variety of general-employment and
humanwresources information. ld. The guidebook explaining the
2009-2015 CARE program stated:

If you are a current or former employee who was

registered at any time during your employment with

Morgan Stanley and you wish to pursue a statutory

employment discrimination claim[,] . . . you may, (l)

proceed to arbitration, through (a) the arbitration

forums administered by JAMS or AAA, if Morgan Stanley
agrees, or (b) a self-regulatory organization(SRO), such

as FINRA, or (2) go to court. For all other employment

claims, registered employees will continue to be

required to submit their claims to binding arbitration
as required by their Form U~§ Agreement.

 

 

 

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 3 of 16

ld; Ex. l at 9-10. Therefore, registered employees had the
option of pursuing employment discrimination claims through
arbitration by various alternative-dispute-resolution services
or by filing suit in court. The 2009~2015 CARE Guidebook also
explained:

Changes to CARE

Upon. notice, the terms of CARE may change or be

discontinued. Any material changes made to CARE will be

announced in advance of their effective dates and will
then become equally binding upon you and the Firm. In

the event of such a change, pending' claims will be

governed by the Program in effect at the time of filing

of the Request for Mediation/Arbitration Form(s) with

the Program Administrator.

ld. EX. l at lé.

§n 2015, the defendants announced that CARE would be
expanded to make arbitration of all covered claims m including
employment discrimination claims s mandatory for all employees,
including registered employees; registered employees could no
longer pursue covered claims in court. Id. I 4. Beginning on May
20, 2015, the defendants notified employees of the expansion of
the CARE program.through an email to each employee’s
individualized work email account. Id. ll 4, l4. The emaiis were
sent in waves, but the plaintiff was included in the first wave
of emails, sent out on May 20, 2015. Id. ll 4, lOMlZ. The

email’s subject line read, “Expansion of CARE Arbitration

Program,” and its body, in relevant part, provided:

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 4 of 16

Current registered employees are required to arbitrate
most workplace claims under existing FINRA rules, and
given the success of the CARE program, Morgan Stanley is
announcing the expansion of CARE and modifications to
related Firm policies and programs to extend arbitration
obligations for all US employees ~ registered and non-
registered. Effective June 19, 20l5, arbitration under
the CARE Arbitration Program will be mandatory for all
employees in the U.S., and all covered claims between
the Firm and employees will be resolved through final
and binding arbitration on a nonclass, non~collective
and non-representative action basis as more fully
described in the Arbitration Agreement and CARE
Guidebook. Please review the Arbitration Agreement
[hyperlink] and CARE Guidebook [hyperlink]

 

Next Steps

By continuing your employment with Morgan Stanley, you
accept and agree to, and will be covered and bound by
the terms of the Arbitration Agreement and the
arbitration provisions of the CARE Guidebook, unless you
elect to opt out of the CARE Arbitration Program by
completing, signing and submitting an effective CARE
Arbitration Program.OptHOut Form [hyperlink] by June 19,
2015. . . . If you remain employed and do not timely
complete, sign and submit an effective CARE Arbitration
Program Opt-Out Form, the Firm’s records will reflect
that you have consented and agreed to the terms of the
Arbitration Agreement and the arbitration provisions of
the CARE Guidebook.

 

 

 

Your decision to opt out of the Arbitration Agreement
and the CAREL Arbitration Progran\ will not adversely
affect your employment status with the Firm.

lf you have questions about the Arbitration Agreement or
the arbitration provisions in the CARE Guidebook, email
carebox@morganstanley.com.

 

Id. Ex. 2 at l-2. Thus, the email notified employees that (l)

starting June 19, 2015, all employees w including registered

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 5 of 16

 

employees - would be required to arbitrate all covered claimsl
through the CARE program; (2) unless an employee chose to opt
out of CARE, the employee's continued employment would serve as
a manifestation of assent to the program; and (3) employees
could opt out by timely submitting an opt-out form.2

The plaintiff claims that he neither received nor saw the
email until well after he was terminated in August 2016.
Lockette Decl. I 12. And even if he had, the plaintiff argues,
the email was misleading and otherwise inadequate to provide
notice of the defendants’ changes to CARE. Thus, the plaintiff
contends that, under either theory, no valid agreement to
arbitrate his claims was formed. Further, the plaintiff adds
that any agreement to the CARE expansion was void for a lack of
consideration, and that he opted out of CARE through his
involvement in a related class-action suit. None of these
arguments are persuasive.

II.

Under 9 U.S.C. § 4, “a district court must enter an order

to arbitrate upon being satisfied that the making of the

agreement for arbitration or the failure to comply therewith is

 

1 “Covered claims” were defined in the new arbitration agreement linked
in the email. See Krentzman Decl. Ex. 3 at l. There is no dispute that the
claims in this case are “covered claims.”

2 lnformation about the new CARE program and links to the updated CARE
Guidebook were also posted on the defendants' intranet site. Krentzman Decl.
f 4.

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 6 of 16

not in issue.” Moses H. Cone Mem’l Hosp. v. Mercury Constr.

 

§Qrp;, 460 U.S. 1, 22 n.27 (1983) {quotation marks omitted). A
court faced with a motion to compel arbitration and stay
proceedings pending arbitration in a case covered by the Federal
Arbitration Act has four tasks: “first, it must determine
whether the parties agreed to arbitrate; second,r it must
determine the scope of that agreement; third, if federal
statutory claims are asserted, it must consider whether Congress
intended those claims to be nonarbitrable; and fourth, if the
court concludes that some, but not all, of the claims in the
case are arbitrable, it must then decide whether to stay the
balance of the proceedings pending arbitration.” Lewis Tree

Serv., lnc. v. Lucent Techs., lnc., 239 F. Supp. 2d 332, 335-36

 

(S.D.N.Y. 2002) {internal citation omitted), abrogated on other

 

grounds by Katz v. Cellco P’ship, 794 F.3d 341 (2d Cir. 2015);

 

see Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 844 (2d

 

Cir. 1987). Only the first task is at issue here.

“The determination of whether parties have contractually
bound themselves to arbitrate a dispute ~ a determination
involving interpretation of state law - is a legal conclusion.”

Specht v. Netscape Commc'ns Corp., 306 F.3d 17, 26 (2d Cir.

 

2002). ln answering that question, “the court applies a standard
similar to that applicable for a motion for summary judgment. lf

there is any issue of fact as to the making of the agreement for

6

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 7 of 16

arbitration, then a trial is necessary.” Bensadoun v. Jobe-Riat,r

 

316 F.3d 171, 175 (2d Cir. 2003) (citing 9 U.S.C. § 4). “A party
resisting arbitration on the ground that no agreement to
arbitrate exists must submit sufficient evidentiary facts in
support of this claim.in order to precipitate the trial

contemplated by 9 U.S.C. § 4.” Manning v. Energy Conversion

 

Devices, lnc., 833 F.Zd 1096, 1103 (2d Cir. 1987).
“Arbitration clauses are a matter of contract law and, if

valid, should be enforced.” DuBois v. Macy’s E. lnc., 338 F.

 

. App'x 32, 33 (2d Cir. 2009) (summary order). “[T]he ultimate
question of whether the parties agreed to arbitrate is

determined by state law.” Bell v. Cendant Corp., 293 F.3d 563,

 

566 (2d Cir. 2002). Thus, “{w]hen deciding whether the parties
agreed to arbitrate a certain matter,” courts generally “should
apply ordinary state-law principles that govern the formation of

contracts.” First Options of Chi., lnc. v. Kaplan, 514 U.S. 938,

 

944 (1995); see also Rightnour v. Tiffany & Co., 239 F. Supp. 3d

 

744, ?49-50 (S.D.N.Y. 2017).
III.
A.
Because state contract law governs whether the parties

agreed to arbitrate, it is first necessary to determine which

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 8 of 16

state’s law applies. As confirmed at oral argument, the parties
do not dispute that New York law applies.3
B.
The agreement to arbitrate must be proved by a

preponderance of the evidence. Progressive Cas. lns. Co. v. C.A.

 

Reaseguradora Nacional De Venezuela, 991 F.2d 42, 46 (2d Cir.

 

1993). “To form a valid contract under New York law, there must
be an offer, acceptance, consideration, mutual assent and intent

to be bound.” Register.com, Inc. v. Verio, lnc., 356 F.3d 393,

 

427 (2d Cir. 2004) (quotation marks omitted). Mutual assent need
not be signified in writing; “[t]he manifestation or expression
of assent necessary to form a contract may be by word, act, or
conduct which evinces the intention of the parties to contract.”
ld; (emphasis removed) (quotation marks omitted). Under New York
law, “[a]n employee may consent to a modification to the terms
of employment by continuing to work after receiving notice of

the modification.” Manigault v. Macy’s E., LLC, 318 F. App’x 6,

 

8 (2d Cir. 2009) (summary order); see lsaacs v. OCE Bus. Servs.,

 

 

3 ff it were disputed which state's law applied, and there were a
conflict between the law of New York and that of the states whose laws might
apply, then under New York's choice of law rules the Court would determine
“which state has the most significant relationship to the transaction and the
parties.” Specht v. Netscape Commc’ns Corp., 150 F. Supp. 2d 585, 590 & n.7
(S.D.N.Y. 2001), aff’d, 306 F.3d 17 (2d Cir. 2002). The plaintiff’s original
employment contract was governed by New York law. §ee Drever Decl. Ex. 1 at
4. Moreover, the defendants’ headquarters are in New York, and the plaintiff
worked often in New York in addition to Pennsylvania and New Jersey. Compl.

I 2; Drever Decl. T 19. Therefore, New York law would apply.

 

8

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 9 of 16

lng;, 968 F. Supp. 2d 564, 571 (S.D.N.Y. 2013) (“Under New York
law, employee handbook revisions are binding when an employee
continues to work after receiving notice of the revisions.”). In
such a circumstance, the employee’s continued employment serves
as an “objective manifestation§]” of the employee’s intent to be
`b@uaa. §§§ Rithnour, 239 F. supp. 3a at ?50-52.

New York law, moreover, contains a presumption that a party
has received an email when it is delivered to the party’s email
address in accordance with regular office procedures. §ee

Clearfield v. HCL Am. lnc., No. l7cvi933, 2017 WL 2600116, at *2

 

{S.D.N.Y. June 15, 2017); see also Meckel v. Cont’l Res. Co.,

 

758 F.2d 811, 817 (2d Cir. 1985). To rebut this presumption, a
plaintiff must produce admissible evidence showing that the

email was not sent or was not received. Cf. Weiss v. Macy’s

 

Retail Holdings, inc., No. 17-2219,r 2018 WL 3409143, at *3 (2d

 

Cir. July 12, 2018} (summary order) (hoiding that the plaintiff
defeated New York’s mailing presumption by “provid[ing] evidence
of his family’s regular procedure for reviewing with him the
mail he received and assert[ing], with sworn support, that the
relevant mailings did not arrive and go through that process”).
But a plaintiff’s mere denial of receipt of an email is
insufficient. Clearfield, 2017 WL 2600116 at *2.

Here, the plaintiff contends that he and the defendants

could not have formed a valid agreement because he did not

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 10 of 16

receive the defendants’ May 20, 2015, email noticing the changes
to the CARE programl But New York’s email presumption prevails.
The plaintiff offers only a mere denial of receipt, a litany of
more efficacious means by which the defendants could have issued
its CARE-expansion proposal, and a case applying lllinois
contract law in concluding that the plaintiff's denial of
receipt of an email created a genuine dispute of fact, see §upta

v. Morgan Stanley Smith Barney, LLC, No. 17cv8375, 2018 WL

 

2130434 (N.D. 111. nay 9, 2018). wong er these grounds are
sufficient to rebut the presumption. Further, the defendants
provide evidence that the email was addressed and delivered to
the plaintiff’s assigned email account, was not located in his
SPAM folder, and did not trigger a “bounceback” email indicating
it was not delivered or undeliverable. Krentzman Decl. f 5 & Ex.
2; Waggoner Decl. II 3-7 & Ex. 1. The defendants have also
produced emails sent by the plaintiff dated May 22, 2018,
indicating that the plaintiff was actively using his email
account around the time of the May 20 email. §ee Drever Decl.
Ex. 3. The evidence therefore establishes that the plaintiff
received the email.

The plaintiff next contends that the email did not provide
sufficient notice of the essential terms of the defendants'
offer. This argument also fails. The email’s subject line,

“Expansion of CARE Arbitration Program,” clearly indicated its

10

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 11 of 16

content. And the content itself conspicuously notified employees
that: (1) all covered claims by employees - including registered
employees such as the plaintiff - would be subject to mandatory
arbitration; (2) unless employees opted out of CARE, their
continued employment would be considered assent to the program;
and (3) they could opt out by submitting a form before the
program's effective date. The email also contained hyperlinks to
the new arbitration agreement and CARE Guidebook. This is
sufficient notice of the defendants’ offer and its terms. §ee

Pelligrino v. Morgan.Stanley Smith Barney LLC, No. 17cv7865,

 

2018 WL 2452768, at *3 (S.D.N.Y. May 31, 2018) (“These facts -
particularly, that Morgan Stanley sent the relevant email to
Plaintiff, that the email provided a way to opt out of the
expanded program, and that Plaintiff did not so opt out - compel
the conclusion that Plaintiff is bound by the Arbitration
Agreement and the CARE Guidebook’s arbitration provisions in
light of various principles of New York law.” (quotation marks

omitted)); Clearfieldr 2017 WL 2600116 at *2; cf. Meyer v. Uber

 

Techs., lnc., 868 F.3d 66, 78 (2d Cir. 2017} (“That the Terms of
Service were available only by hyperlink does not preclude a

determination of reasonable notice.”).4

 

4 Although Meyer involved application of California law, “New York and
California apply ‘substantially similar rules for determining whether the
parties have mutually assented to a contract term.'” 868 F.3d at 74 (quoting
Schnabel v. Trilegiant Corp., 697 F.3d 110, 119 (2d Cir. 2012}).

 

11

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 12 of 16

Each case the plaintiff cites to the contrary is

distinguishable. See Campbell v. Gen. Dynamics Gov’t Sys. Corp.,

 

407 F.3d 546, 556-57 (1st Cir. 2005) (noting that the defendant
did not typically use email to handle personnel matters and that
the email in question did not state directly that the relevant
policy “contained an arbitration agreement that was meant to
effect a waiver of an employee's right to access a judicial
forum”); §ppt§} 2018 WL 2130434 (applying lllinois law);
Schmell, 2018 WL 1128502 (applying New Jersey law and not noting
an email presumption similar to that under New York law};
Rightnour, 239 F. Supp. 3d at 750-53 (involving a misleading
email and a plaintiff’s written objection to the defendant's

offered arbitration program); Hudyka v. Sunoco, lnc., 474 F.

 

Supp. 2d 712 (E.D. Pa. 2007) (applying Pennsylvania law in a
case involving a nondescriptive email subject line, no essential
terms in the email’s body, and no hyperlink to a page explaining
the defendant’s arbitration program).

Finally, the plaintiff argues that the email is misleading
and that he and the defendants therefore could not have entered
into a valid agreement. The plaintiff points to the following
language,r contending that it downplayed the significance of the
changes to the CARE program and read as if the changes applied

to only nonregistered employees:

12

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 13 of 16

Current registered employees are required to arbitrate
most workplace claims under existing FINRA rules, and
. Morgan Stanley is announcing the expansion of CARE

to extend arbitration7 obligations for all US
employees - registered and non-registered. Effective

June 19, 2015, arbitration under the CARE Arbitration

Program will be mandatory for all employees in the U.S.,

and all covered claims between the Firm and employees

will be resolved through final and binding arbitration

on a nonclass, non-collective and non-representative

action basis ‘

The email is not misleading. lts text clearly conveys that
registered employees, who once were required to arbitrate “most”
claims, would now be required to arbitrate “all” covered claims.
The email also contained hyperlinks to pages providing and
explaining the new CARE program’s terms and an email address to
which questions could be sent.

In sum, under New York law the evidence establishes that
the plaintiff received the email, and the email adequately set
forth the essential terms of the defendants’ expansion of the
CARE program. Moreover, the email provided convenient ways -
through hyperlinks and an email address for employees to direct
questions - for the plaintiff to inquire about the changes to
the CARE program.

C.
The plaintiff next argues that any purported agreement

between the defendants and him is void for a lack of

consideration.

13

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 14 of 16

However, continued employment generally serves as legal
consideration sufficient to enforce an arbitration agreement.

See Stern v. Espeed, lnc., No. 06cv958, 2006 WL 2741635, at *2

 

(S.D.N.Y. Sept. 22, 2006}. This is because “in at-will
employment the employer has the right to discharge the employee

without cause, and without being subject to inquiry as to
his or her motives, [and] forbearance of that right is a legal
detriment which can stand as consideration for a restrictive
covenant.” Zellner v. Stephen D. Conrad, M.D., P.C., 589
N.Y.S.2d 903, 907 (App. Div. 1992) (citation omitted). Thus,
once the plaintiff continued his employment, the defendants
chose to forgo their right to terminate him without cause and
provided the requisite consideration.5

D.

Finally, the plaintiff summarily asserts that he opted out
of the defendants’ arbitration proposal by virtue of his
membership in the certified plaintiff class in Jaffe v. Morgan

Stanley & Co., No. 06cv3903 (N.D. Cal.).6 In that case, class

 

5 The plaintiff also claims that FINRA Rule 13200 requires the
defendants to arbitrate claims by registered employees solely before FINRA
and points out that the CARE program requires certain claims by registered
employees, including employment discrimination claims, to be arbitrated
before JAMS, a non-FINRA dispute-resolution service. But in Credit Suisse
Securities (USA) LLC v. Tracy, the Court of Appeals for the Second Circuit
held that “[FINRA] Rule 13200 does not prohibit the enforcement of pre-
dispute waivers of a FlNRA arbitral forum.” 812 F.3d 249, 257 (2d Cir. 2016).
The CARE program therefore does not violate FINRA Rule 13200 by requiring
some claims to be arbitrated before JAMS.

 

5 The plaintiff also mentions - but does not state that he was a part of
- two other class-action suits in which class counsel opted out of the

14

 

 

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 15 of 16

counsel opted out of the defendants’ CARE program on October 2,
2015,r on behalf of the entire class. But the Jaffe class
consisted of “African-Americans and Latinos employed as

Financial Advisors or Registered Financial Advisor Trainees in

 

the Global Wealth Management Group of Morgan Stanley & Co.
lncorporated or its predecessor, Morgan Stanley DW lnc. at any

time between October 12, 2002 and December 3, 2007.” Jaffe v.

 

Morgan Stanley & Co., No. 06cv3903, 2008 WL 346417, at *3 (N.D.

 

Cal. Feb. 7, 2008). The plaintiff does not claim to have ever
been employed as such. Rather, the plaintiff claims to have
worked at Smith and Barney until its merger with Morgan Stanley
in 2009. Lockette Decl. at I 4. ln any event, the opt out for
the §§ffe class came months after the defendants’ opt-out

deadline and was therefore ineffective.7

 

defendants’ CARE program, Augst-Johnson v. Morgan Stanley & Co., No. 06cv1142
(D.D.C.), and Frazier v. Morgan Stanley & Co., No. 16cv804 (S.D.N.Y.). The
plaintiff would not have qualified for the subject classes in those cases.

 

 

7 hithough it is unclear from the plaintiff's brief, he appears to argue
that the defendants' deadline does not apply because the defendants
improperly failed to inform the Jaffe class counsel about their CARE-
expansion proposal. The plaintiff thus maintains that it would be inequitable
not to enforce the class-wide opt out as applied to him. But the plaintiff
does not explain why the defendants’ failure to notify the class counsel was
improper. And the lone authority the plaintiff cites, Weinstein v. Jenny
Craig Operations, concerns a defendant who, unlike here, “implemented its new
arbitration agreement on the very day the [relevant] litigation was
commenced.” 17 N.Y.S.Bd 407, 408 (App. Div. 2015). Accordingly, the court
held that

[g]iven, the authority granted to the [trial} court to protect
putative class members and the fairness of the process, the court
properly exercised its discretion by drawing the inference that the
agreements had been implemented in response to this litigation and
to preclude putative class members. Thus, the court properly

15

Case 1:18-cv-00876-.]GK Document 35 Filed 10/03/18 Page 16 of 16

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendants’ motion to compel arbitration is granted.
This case is stayed pending the conclusion of the arbitration.
The Clerk of Court is directed to close this case on the active
docket of the Court subject to reinstatement depending on any
developments in the arbitration.
SO ORDERED.

Dated: New York, New York

october 3, 2018 <%;@L é//£':é&€;,

§ """ bohn G. Koeltl
Uni States District Jndge

 

declined to enforce those agreements signed after commencement of
this litigation.

Id. (citations omitted). Here, the plaintiff has raised no issues of fact
similar to those in Weinstein.

16

 

 

